DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	The amendment of 04/26/2022 has been entered. Claims 1-6 are currently pending in this US patent application and were examined on their merits.

Terminal Disclaimer
The terminal disclaimer filed on 04/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10519422 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejections
	The rejections of claims 7-8 under 35 U.S.C. 102(a) as being anticipated by Schwartz and under 35 U.S.C. 103(a) as being unpatentable over Malcuit as set forth in the previous Office action are withdrawn in light of the amendment of 04/26/2022, which cancelled claims 7-8.
	The rejection of claims 1-6 on the ground of nonstatutory double patenting as set forth in the previous Office action is withdrawn in light of the terminal disclaimer filed 04/26/2022, which disclaimed the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10519422.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:

The closest prior art to the claimed invention is found in the teachings of Malcuit as discussed in the previous Office action. However, Malcuit does not teach the particular method of producing RPE cells from human pluripotent stem cells by adhesion culture in the presence of a Nodal inhibitor and a Wnt inhibitor recited in instant claim 1. As such, the claims are free of the prior art.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-6 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        05/02/2022